Bleckley, Justice.
1. The land was granted by the state to Christopher Day, of Chatham county ; and the administrator of Christopher Day sold and conveyed it in 1872. This was the source of the plaintiffs’ title. The defendant’s paper title commenced with a deed of bargain and sale from Christopher P. Day, of Savannah, (which is in Chatham county), made in 183.9. It is plain that if Christopher and Christopher P. were one and the same person, the defendant’s title was better than the plaintiffs’; for if the grantee from the state conveyed in 1839, his administrator had nothing to convey in 1872. It is true, the grant issued in July, and the deed from Christopher P. is dated in the previous May, but this would seem to make no difference, the said deed having been recorded in 1840, and the sale by the administrator not having been made until 1872. 25 Ga., 648; 29 Ib., 17, 440; 24 Ib., 150, 489. Each of the deeds was founded on a valuable consideration, and acknowledged the receipt of the purchase money. There was no direct evidence that Christopher and *58Christopher P. were the same person, but. both were of Chatham county, and perhaps there were other relevant circumstances tending to establish their identity. It was the province of the jury to determine the effect of all. 11 Ga., 620; 15 Id., 276, 277. There was no error in the charge.
2. While in possession, Harris said he held under Edwards, who was agent for Minis. This was equivalent to a declaration by Harris that he held under Minis. It did not prove that Edwards was the agent of Minis; it only proved that Harris rested his supposed right to possession on the supposed right of Minis, having derived the possession through Edwards, and, as he supposed, from Minis, Edwards having represented himself to Harris as the agent of Minis. It will be seen that the materiality of this scheme is nothing, except to hold Harris up to Edwards, and Edwards up to Minis. Afterwards, Edwards had possession in person under Minis.
3. In granting a new trial, two or more grounds may be considered together. Partly on account of the newly discovered evidence, and partly on account of the want of fulness and certainty in the evidence as contained in the record, a new trial ought to be granted.
Judgment reversed.